department of the treasury internal_revenue_service washington d c jul set ep rac typ tax exempt and government entities bivision uil no legend individual a individual b individual c trust d state e bank o date date date date date date date date amount a ira x account f account g account h dear this is in response to a request dated date supplemented by correspondence dated septernber date date date date date date and date submitted on behaif of individual a by his authorized representative in which a waiver of the 60-day rollover requirement contained in sec_408 d3 of the intemal revenue code the code was requested under penalty of perjury the following facts and representations in support of the ruling_request have been submitted individual a now deceased received a distribution of amount a from ira x asserted that that the failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to the medical_condition treatment and hospitalization during the 60-day period of individual b who was individual a’s duly appointed representative which impaired the ability of individual b to accomplish the rollover on behalf of individual a itis individual a a resident of state e whose date of birth was date owned ira x on date individuai b acting under a durabie power_of_attorney on behalf of ndividual a withdrew amount a from ira x with the intention of rolling over amount a into an ra money market account at bank d a few days later on date individual b underwent a biopsy and was diagnosed with a medical_condition a few days later on date individual b went to bank d and set up account f a non-ira money market account and accounts g and h non-ira certificates of deposit cds in the name of trust d individual b divided amount a into three parts and deposited one part in each of account f account g and account h a month after the distribution of amount a on date individual b was hospitalized for a different medical_condition and underwent surgery a few days later she was discharged on date but was confined to bed rest and chair following discharge from the hospital it is asserted that as a result of the medical conditions and treatments prior to date individual b inadvertently placed amount a in non-ira investments in addition it is represented that as a result of individual b's subsequent hospitalization and treatment she did not have an opportunity to discover and correct her mistake within the 60-day period following the distribution of amount a individual b passed away on date a few weeks after the end of the day period subsequent to requesting this private_letter_ruling individual a passed away on date the estate of individual a now seeks the waiver of the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount a from ira x sec_408 d of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 d a of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or i the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without tegard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 3xa received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not inciudibie in gross_income because of the application of sec_408 sec_408 3d of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 a sec_408 of the code provides that the secretary may waive the day requirement under sec_408 a and dx d of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject te such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 i the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred we do not believe that the information and documentation submitted supports the assertion that the failure to accomplish a timely rollover of the distribution of amount a was due to the medical_condition treatment and hospitalization of individual b during the 60-day rollover period individual b established three non-ira accounts in the name of trust d and not in the name of individual a further individual b consciously divided amount a inte parts and deposited one part in each account there is no documentation that individual b’s medical_condition prior to and on date adversely impacted her ability to accomplish the rollover when she went to bank o on date therefore pursuant to sec_408 of the cade the internal_revenue_service declines to waive the 60-day rollover requirement with respect to the distribution of amount a from ira x this letter is directed only to the taxpayer who requested it sec_6110 k of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact no at please address all correspondence to se t ep ra t4 sincerely yours ohn ea etn e nm donzell h littlejohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose ce
